     Case 2:12-cr-00143-SRC Document 14 Filed 11/10/20 Page 1 of 2 PageID: 62
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
Name of Offender: Omar Shariffe White                                              Cr.: 2:12cr00143-SRC-1
                                                                                           PACTS #: 20053

Name of Reassigned Judicial Officer:    STANLEY R. CHESLER
                                        SENIOR DISTRICT COURT JUDGE

Date of Original Sentence: April 27, 1999

Original Offense:   Conspiracy to Possess with Intent to Distribute Cocaine Base

Original Sentence: 240 months custody; 10 years of supervised release

Special Conditions: Special Assessment, Community Service – 50 Hours, Location Monitoring Program

Type of Supervision: Supervised Release                        Date Supervision Commenced: 11/17/2011

                                 NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   The offender has violated the mandatory supervision condition which states
                     'You must not commit another federal, state, or local crime.'


                     On November 5, 2020, Mr. White was arrested by members of the Paterson
                     Police Department and charged with simple assault and criminal mischief.
                     According to the police report, Mr. White assaulted his girlfriend by striking
                     her in the eye due to suspicions of infidelity. Mr. White does not live with his
                     girlfriend; however, on occasions spends nights at her residence with her three
                     children. The children did not witness the domestic dispute.


U.S. Probation Officer Action:
Mr. White was released from the Passaic County Corrections Center on November 6, 2020. Prior to this
new arrest, he was being supervised on a Low Intensity Caseload. As a result of his arrest on November 5,
2020, he was transferred back to a general supervision caseload.

On November 9, 2020, the undersigned engaged in a discussion with the alleged victim, D.S. Reportedly,
she plans to dismiss the restraining order and no longer wishes to pursue the charges. Adding, she has
forgiven Mr. White for assaulting her and they have resolved their relationship issues. She reports feeling
safe and “just wanted to teach him a lesson.” D.S. was provided with domestic violence resources. Mr.
White was referred to the U.S. Probation Office’s anger management/healthy relationships program, the
STOP Program. His participation in the ten-week program began on November 9, 2020. At this time, we
request that the Court consider taking no action. This will allow our office to monitor the status of the
pending case and relationship, as well as his overall compliance with the program and his Court-ordered
       Case 2:12-cr-00143-SRC Document 14 Filed 11/10/20 Page 2 of 2 PageID: 63
                                                                                            Prob 12A – page 2
                                                                                           Omar Shariffe White

conditions. The undersigned has provided Mr. White with a verbal reprimand and reviewed cognitive
behavioral skills. We will notify the Court, including the most appropriate recommendation, upon
receiving the disposition of the pending charges. If any other instances of non-compliance arise, the Court
will be notified immediately.


                                                            Respectfully submitted,

                                                            SUSAN M. SMALLEY, Chief
                                                            U.S. Probation Officer

                                                                  Julie Chowdhury
                                                            By:   JULIE CHOWDHURY
                                                                  U.S. Probation Officer

/ jc

APPROVED:

Suzanne Golda-Martinez                    11/09/2020
SUZANNE GOLDA-MARTINEZ                             Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

   x No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other


                                                          s/Stanley R. Chesler, U. S. D. J.
                                                                     Signature of Judicial Officer


                                                          11/10/2020
                                                                                 Date
